Citation Nr: 0416139	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  00-07 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for residuals of cellulitis 
of the left leg. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from February 4, 1943 to 
February 3, 1947, and from February 25, 1947 to August 30, 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In July 2003, the Board remanded the veteran's claim to the 
RO for additional development.  


FINDING OF FACT

Any left leg cellulitis or residual thereof is not related to 
the veteran's active military service.  


CONCLUSION OF LAW

The veteran does not have left leg cellulitis or residual 
thereof that is the result of disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran initially maintained that his cellulitis of the 
left leg had its onset during service in 1944, when his left 
leg got caught between a landing craft and a coral reef.  
More recently, he contends that prior to service, he did not 
have any problems with his left leg, that he developed 
cellulitis on his left leg in 1946 and that he was 
hospitalized for four to six weeks in August 1946.  He 
maintains that he has had intermittent swelling and 
discoloration of the left leg, which abates with elevation.  

Service medical records show that in August 1946, the veteran 
was seen at a United States Naval Hospital for cellulitis of 
the right foot.  At that time, he indicated that following 
exercise five days previously, a small area on the dorsum of 
the right foot became swollen and was sore to touch.  He 
related that the pain and swelling increased in both size and 
intensity until it involved the entire ankle and metatarsal 
area.  He reported that he was unable to walk.  Upon 
admission on August 10, 1946, the examining physician related 
that there was no history of trauma or laceration.  An 
examination of the right foot showed 2+ edema.  The area was 
noted to have been red, hot and very tender on pressure or 
slight motion.  There was no break in the skin of the area 
but there was a small raised reddened longitudinal mark about 
two centimeters in length over the head of the first 
metatarsal.  An X-ray of the right foot and ankle was 
negative for fracture or bone pathology.  On August 15, 1946, 
it was noted that the veteran's cellulitis of the "foot" 
had completely subsided.  His medication was discontinued.  
By August 20, 1946, there was no evidence of any cellulitis 
of the "foot."  The veteran returned to duty on August 26, 
1946.  The remainder of the service medical records are 
devoid of any clinical findings or subjective complaints with 
respect to cellulitis in any extremity. 

Post-service private and VA treatment reports, dated from 
April 1967 to May 2003, reflect that when seen at a private 
facility in January 1992, the veteran was found to have had 
problems with peripheral edema.  At that time, it was the 
opinion of the treating physician that the primary cause of 
the veteran's edema was dietary indiscretion.  The examiner 
also noted that the veteran had undergone vein stripping in 
the left leg in conjunction with cardiac surgery.  When 
examined by VA in December 1992, the veteran had 1+ pitting 
edema of the lower extremities to the knees.  A diagnosis of 
cellulitis was not recorded at that time.  The first clinical 
evidence of any cellulitis of the left leg was in November 
1998, when the veteran was admitted to a private facility for 
severe cellulitis involving his left lower extremity.  He was 
discharged in December 1998 with a final diagnosis of severe 
lower extremity cellulitis.

In a June 1999 statement, M. Alexander Shehan, M.D., stated 
that the veteran had developed severe cellulitis during 
service in the United States Navy, that he was hospitalized 
for a total of sixty-three days, and that his "leg" was 
immobilized for forty-five days.  As a result, the veteran 
had developed chronic venous stasis, chronic swelling, and 
discomfort particular in the posterior calf area.  It was 
noted that in November 1998, the veteran had developed severe 
cellulitis with bacteremia, and that he had been hospitalized 
and treated with intravenous and oral antibiotics.  Dr Shehan 
indicated that while the cellulitis had resolved, the veteran 
still had chronic discomfort, swelling and erythema in the 
"involved leg."  

When examined by VA in May 2003, the examiner indicated that 
he had reviewed the veteran's service medical records and the 
June 1999 report of Dr. Shehan.  The examiner recited 
pertinent information from the veteran's service medical 
records and post-service medical evidence, which is 
consistent with that previously reported in this decision.  
Physical evaluation of the veteran revealed asymmetry of the 
legs with some roughly 2+ edema from the mid-shin on down in 
the left lower extremity.  No cellulitis was found.  The 
examiner concluded that there was no active cellulitis and 
that the only documented reports of cellulitis in the left 
lower extremity included the hospitalization in 1998 for 
severe left lower extremity cellulitis.  He noted that there 
was, however, obvious documentation in 1946 of cellulitis.  
The examiner noted that the veteran gave a history of the in-
service cellulitis having affected the left leg, but the 
service records showed that it affected the right foot.  

The VA examiner in May 2003 explained that the left lower 
extremity edema would have been contributed to by a vein 
harvest from the veteran's coronary artery bypass graft, and 
that this edema and the surgical intervention would have 
contributed to his episode of cellulitis in 1998.  The 
examiner indicated that he did not have enough information to 
resolve without resorting to speculation whether the service 
medical record was incorrect about which side the cellulitis 
was on or whether the veteran's history was incorrect.  The 
examiner indicated that if the history provided by the 
veteran was correct and the episode of cellulitis in 1946 was 
in the left lower extremity, then that would be enough of an 
insult to cause intermittent and then chronic edema, which 
would have predisposed the appellant to the cellulitis in 
1998 and to his current symptom of chronic edema.  However, 
the examiner noted that there was no evidence of any edema 
that antedated 1985, which would have been the date of the 
veteran's coronary artery bypass graft with vein harvest from 
the left leg.  It was the examiner's opinion that the vein 
harvest in the left lower extremity would have contributed to 
the edema and that it was not an insignificant contribution.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2003).  

The chronicity provisions of 38 C.F.R. § 3.303(b) (2003) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court), lay observation 
is competent.

Service connection may be established on the basis of 38 
C.F.R. §3.303(b) if the condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to 
symptomatology that has continued since service.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

With respect to the contention that service connection is 
warranted for residuals of cellulitis of the left leg, the 
service medical records clearly indicate that the veteran was 
hospitalized in August 1946 for cellulitis of the right foot.  
Indeed, the veteran's right foot is mentioned multiple times 
on the notes prepared in conjunction with his 
hospitalization.  In addition, while the veteran's private 
physician, M. Alexander Shehan, M.D., opined in June 1999 
that the appellant's current cellulitis of the left leg was 
related to his in-service treatment for cellulitis of the 
foot, his opinion appears to be based on inaccurate 
information.  In this regard, Dr. Shehan indicated that 
during service, the appellant was treated for approximately 
sixty-three days for his cellulitis.  In contrast, service 
medical records reflect that the veteran's right foot 
cellulitis resolved within ten days.  Such differences 
strongly suggest that Dr. Shehan did not have the service 
records available for his review and analysis.  Rather, it 
appears that his opinion was based on the facts as provided 
by the veteran.  

Although the May 2003 VA examiner agrees that current 
symptoms of the left leg might be traceable to military 
service, such an opinion, by the examiner's own admission, 
requires a finding that the service records are incorrect 
about which lower extremity was affected.  As noted 
previously, the service medical records clearly indicate that 
the cellulitis during service in August 1946 occurred in the 
right foot and this was mentioned multiple times.  Even x-
rays were taken of the right foot, not the left.  Moreover, 
as the examiner noted, there has been no indication that 
there was any edema of the left lower extremity until after 
the 1985 vein harvest.  Such evidence, or the lack thereof, 
is evidence that strongly supports a conclusion that the left 
leg was not affected by cellulitis during the veteran's 
period of military service, and corroborates the service 
entries referring to the right foot, not the left.  The 
conclusion reached by the VA examiner based on the version of 
the facts consistent with the service medical records is more 
persuasive.  That is, the veteran had cellulitis of the right 
foot in service and there is no relationship between any 
post-service cellulitis of the left leg or residual thereof 
and the veteran's military service or event coincident with 
service, such as the right foot cellulitis.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
residuals of cellulitis of the left leg.  

Finally, the Board notes that the veteran's own statements to 
the effect that he currently has cellulitis of the left leg 
which is etiologically related to service are of no probative 
value since lay persons such as the veteran are not qualified 
to tender an opinion concerning medical diagnosis or 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 



III.  Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  The VCAA, among other things, 
modified VA's duties to notify and assist claimants by 
amending 38 U.S.C.A. § 5103 ("Notice to claimants of required 
information and evidence") and adding 38 U.S.C.A. § 5103A 
("Duty to assist claimants").

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the veteran, needed to complete the application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the veteran by letters, dated in June 2001 and 
June 2003, and a March 2004 supplemental statement of the 
case of the evidence needed to substantiate the claim of 
entitlement to service connection for cellulitis of the left 
leg, and the obligations of VA and the veteran with respect 
to producing that evidence.  In particular, the June 2001 
letter informed the veteran that to substantiate the claim 
for service connection the evidence must show a current 
disability that was related to disease or injury incurred in 
or aggravated by military service, or disability that had 
existed continuously from the date of discharge until the 
present.  The letter advised the veteran that VA must make 
reasonable efforts to assist him in getting evidence, 
including medical records, employment records, or records 
from Federal agencies.  Thus, the RO has satisfied the 
requirement to notify the claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, would be obtained by VA 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In summary, the Board finds that no 
additional notice is required under the provisions of 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2003).  In this case, there 
is no outstanding evidence to be obtained, either by VA or 
the veteran.  Taken together, the Board is persuaded that 
there is no reasonable possibility that further development 
would unearth any additional evidence helpful to the veteran.  
This is especially so given that VA has had the veteran 
examined in May 2003 for the specific purpose of determining 
whether he has any residuals of cellulitis of the left leg 
that can be related to service.  


ORDER

Service connection for residuals of cellulitis of the left 
leg is denied. 



_________________________________
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



